Citation Nr: 1015549	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service connected post traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1976 to 
March 1977 in the United States Army.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision in which the RO 
granted service connection for PTSD and assigned an initial 
50 percent rating.  Because the Veteran has disagreed with 
the initial rating assigned following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).

This matter was previously before the Board in July 2008 and 
was remanded for further development.  

The issues of entitlement to service connection for 
depression and bi-polar disorder have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Veteran testified at an October 2007 Board hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been reviewed and associated with the claims 
file.  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  See Rice 
v. Shinseki, App. 447 (2009).  In this case, the record 
raises a question of whether the Veteran is unemployable due 
her service-connected PSTD, as such; a claim for a TDIU has 
been listed on the title page.  

The issue of entitlement to a total rating due to individual 
unemployability (TDIU) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD has 
been productive of such symptomatology as suicidal ideation 
and suicide attempts, neglect of personal hygiene, difficulty 
in adapting to stressful circumstances, racing thoughts, 
intrusive memories, anxiety, and an inability to establish 
and maintain effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2009); Hamilton v. Brown, 4 Vet. App. 528 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  

In the March 2010 informal hearing presentation, the Veteran, 
by and through her representative, indicated that she was 
specifically seeking a 70 percent schedular rating.  See 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may 
limit an appeal to a specific evaluation).  In light of the 
fact that the decision herein awards an initial 70 percent 
schedular rating, this award of benefits satisfies and 
resolves the Veteran's appeal on this discrete matter.  In 
light of the favorable outcome concerning the discrete issue 
of a higher initial schedular rating, the Board finds that 
all notification and development action needed to fairly 
adjudicate the appeal on this discrete issue has been 
accomplished.  

II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores of 48 and 50.  
The Board notes that a GAF scores ranging from of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).




III.  Analysis

The Veteran was afforded a VA examination in October 2005.  
She reported three suicide attempts.  The first was after her 
rape in the military.  She reported trying to overdose on 
sleeping pills, and in January 2005 when she was admitted to 
the VA, she had again tried to take pills.  She stated that 
she made a similar attempt about 6 months prior.  The Veteran 
reported currently renting a home.  She indicated that she 
lived alone, had no pets, and had no friends.  The Veteran 
explained that she kept to herself.  

Upon mental status examination, the Veteran was casually 
dressed and adequately groomed.  She was able to maintain 
good eye contact.  She reported having some difficulty 
managing her thoughts in that she felt mentally confused a 
lot of the time and gets overwhelmed easily.  She stated that 
a voice gets going in her head and she cannot shut it down.  
She said it jumps from one subject to another.  The Veteran 
denied a history of auditory or visual hallucinations, but 
described an experience that was delusional in nature.  This 
reportedly only happened once.  She stated that lorazepam or 
alcohol are the only things that seem to quiet the voice in 
her head.  She reported that her sleep was okay.  She 
reported tending to sleep a lot.  The Veteran denied current 
suicidal and homicidal ideation.  She was able to maintain 
her own personal hygiene and other activities of daily 
living.  She was fully oriented and memory and concentration 
appeared to be grossly intact.  She was able to recall two 
out of three words after five minutes and make a close 
approximation to the third word.  She was able to do serial 
sevens correctly.  

The Veteran reported symptoms of PTSD which included 
intrusive memories of the rape, a sense of a foreshortened 
future, and efforts to avoid the whole situation by not 
talking about it and hiding it.  She experiences a fear of 
letting it out, anxiety, low self-esteem, feelings of 
worthlessness, feeling tainted, shame, jumpiness, and feeling 
unsafe.  She usually does not sleep in her bed but rather on 
her couch and often does not get undressed because she feels 
too vulnerable.  The Veteran stated that she mostly takes 
anger out on herself but has finally sought treatment and is 
able to talk about what happened to her and hopefully is 
learning some coping skills.  

The Veteran was diagnosed with PTSD; her axis IV stressors 
include minimal social support, loss of constant contact with 
family sons, and chronic PTSD symptoms.  She was assigned a 
GAF score of 48.  

A January 2005 VA psychiatry note shows that the Veteran 
reported being stressed and upset and took an overdose of 
Tylenol planning to end it all.  She was clear in her 
thinking and calm but clearly stressed.  She was somewhat 
depressed but showed a surprisingly good range of affect.  
The Veteran was assessed as having major depression, 
moderate, rule out bipolar disorder, and borderline 
personality disorder highly suspected.  She was assigned a 
GAF score of 50.  

A May 2005 VA treatment record shows that the Veteran was 
anxious, tense, and at time hyperverbal.  She was noted to 
have pressured speech.  She also had minimal flight of ideas.  
She was in some degree of distress and felt very stressed.  A 
November 2006 VA treatment record shows that the Veteran was 
somewhat hyperverbal, had occasional racing thoughts, but was 
not irritable.  

An April 2007 VA vocational rehabilitation note shows that 
the Veteran reported being depressed.  She stated she was 
unsure about her employability although initially she came to 
get help for employment.  She reported that her primary goal 
was to self-care-feeding herself and bathing on a regular 
basis, as well as taking care of her bills.  She reported 
isolating, avoiding shopping (a trip every week or two 
condensing critical shopping), limited recreational or other 
involvement with people, spending much time sleeping and 
finding it sometimes hard to get out of bed.   

The Board finds that based on the totality of the evidence 
and after resolving any reasonable doubt in favor of the 
Veteran, the Veteran's disability approximates findings for a 
70 percent disability evaluation. 

The overall medical evidence reflects a level of impairment 
most consistent with the criteria for a 70 percent rating 
under Diagnostic Code 9411.  The medical record suggests that 
the Veteran's PTSD has caused occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, thinking and mood.  

The Veteran's PTSD has been characterized by occupational 
impairment such that the Veteran has reportedly had over 30 
jobs since leaving military service because she cannot handle 
being around other people.  

The Veteran's PTSD has also been characterized by social 
impairment such that her personal and social adjustment is 
severely impaired.  The Veteran also suffers from such 
symptoms as suicidal ideation and suicide attempts, neglect 
of personal hygiene, difficulty in adapting to stressful 
circumstances, racing thoughts, intrusive memories, anxiety, 
and an inability to establish and maintain effective work and 
social relationships, which more approximates the criteria 
for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Finally, the GAF scores of 48 and 50 when considered 
in light of the actual symptoms of the Veteran's disorder are 
most consistent with the diagnostic rating criteria for a 70 
percent rating.  

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 70 percent disability evaluation.  

The Board notes that in awarding the 70 percent schedular 
rating since service connection, that such an award of 
benefits satisfies and resolves the Veteran's appeal on this 
discrete matter.  In the March 2010 informal hearing 
presentation the Veteran, by and through her representative, 
indicated that she was specifically seeking a 70 percent 
schedular rating.  Hence, discussion of whether any higher 
schedular rating is warranted is not necessary. See Hamilton 
v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor the Board has authority to adjudicate those specific 
claims).




ORDER

Entitlement to an initial schedular rating of 70 percent for 
PTSD is granted, subject to the provisions governing the 
award of monetary benefits.  


REMAND

With respect to the Veteran's pending claim for a TDIU, the 
Board has determined that further development is warranted.  
A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).

The Veteran has alleged that her PTSD has made her 
unemployable.  A January 2008 vocational rehabilitation 
counseling note shows that the Veteran was doing better but 
the counselor could not say with confidence that the Veteran 
was ready for employment.  Other evidence in the claims file 
shows that the Veteran has an erratic employment history.  

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on her ability to work.  38 U.S.C. § 
5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  
A review of the claims file does not show that such an 
opinion has been obtained with respect to the Veteran's TDIU 
claim.  Accordingly, VA examination is warranted in order to 
obtain an opinion concerning the Veteran's employability.  

A March 2010 statement from the Veteran's representative 
raises claims for service connection for depression and bi-
polar disorder on both a direct and secondary basis.  The 
Board notes that grant of service connection for depression 
and /or bi-polar disorder will have an impact on her claim 
for TDIU.  The VA has a duty to address all issues raised 
during the course of an appeal.  The Board notes that 
determinations as to total ratings require an accurate 
assessment of the industrial and functional impairment 
associated with all of the Veteran's service-connected 
disabilities.  Service connection has previously been granted 
for PTSD.  Moreover, service connection might be granted for 
other disabilities based on the referred claim for service 
connection for a psychiatric d/o other than PTSD, to include 
on a secondary basis.  As such, a medical examination and 
opinion will be required to determine whether the Veteran's 
service-connected disabilities, to include any granted on 
appeal, result in impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 
 The Board notes that the Veteran's TDIU claim is 
inextricably intertwined with the service-connection issues 
that have been referred to the agency of original 
jurisdiction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and her 
representative, VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that (1) informs the Veteran 
about the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) informs the Veteran about 
the information and evidence that VA will 
seek to provide; and (3) informs the 
Veteran about the information and 
evidence that the claimant is expected to 
provide with respect to her claims for 
service connection for depression and bi-
disorder, to include service connection 
on a direct basis as well as secondary to 
a service-connected disability.

2.  Send to the Veteran and her 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent 
to the TDIU claim.  In particular, 
specifically request that the Veteran 
complete and submit a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, so 
that VA will have information concerning 
her past employment.  Explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit to substantiate 
entitlement to a TDIU and what VA will 
do.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  The AMC/RO should assist the Veteran 
in obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the AMC/RO should notify the 
Veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a psychiatric disorder 
other than PTSD, to include on a 
secondary basis, in light of all 
pertinent evidence and legal authority.  
After completion of the aforementioned 
adjudication, the RO should schedule the 
Veteran for examination and an opinion on 
whether her service-connected 
disabilities, either alone or together, 
render her unemployable. Then, adjudicate 
the Veteran's TDIU claim.

5.  The examiner should specifically 
comment upon the impact of the Veteran's 
service-connected PTSD condition on her 
employability and give an opinion as to 
whether PTSD, either alone or in 
conjunction with any other service-
connected disability that may be granted 
during the pendency of this appeal render 
the Veteran unemployable.  .

If the Veteran is not granted service 
connection for another psychiatric 
disorder, to include depression and 
bipolar disorder, the examiner should 
also offer an opinion as to whether it is 
possible to distinguish the symptoms and 
effects of the Veteran's service-
connected PTSD, from those attributable 
to any nonservice-connected psychiatric 
disability.  If it is not possible to do 
so, the examiner should so state.

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, and all notice and 
development deemed necessary relating to 
a TDIU has been obtained, adjudicate the 
issue of entitlement to a TDIU.  If the 
benefit sought remains denied and the 
Veteran files a notice of disagreement 
with that denial, issue to the Veteran 
and her representative a statement of the 
case (SOC) addressing the claim for 
entitlement to a TDIU.  Along with the 
SOC, the Veteran must be furnished a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afforded the applicable 
time period for perfecting an appeal as 
to this issue.

The Veteran and her representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (entitlement to a TDIU) may be 
obtained only if a timely appeal is 
perfected. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


